893 F.2d 647
65 A.F.T.R.2d 90-716, 90-2 USTC  P 50,406
ISLAND ACRES, INC. Appellant,v.Anthony P. OLIVE, Director of Virgin Islands Bureau ofInternal Revenue, and Government of the VirginIslands Appellees.
No. 89-3182.
United States Court of Appeals, Third Circuit.
Argued Dec. 6, 1989.Decided Jan. 12, 1990.

On Appeal from the District Court of the Virgin Islands Civil No. 86-467.
Gustav A. Danielson (argued), Charlotte Amalie, St. Thomas U.S. V.I., for appellant.
Godfrey R. de Castro, Atty. Gen., Rosalie Simmonds Ballentine, Sol. Gen., Joanne E. Bozzuto (argued), Asst. Atty. Gen.  (Tax), Government of the Virgin Islands, Dept. of Justice, St. Thomas, V.I., for appellees.
Before GIBBONS, Chief Judge, and MANSMANN and NYGAARD, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Island Acres, Inc., a Virgin Islands inhabitant foreign corporation appeals from a judgment affirming deficiencies in income tax for the year ending November 30, 1981 and a penalty for intentionally disregarding Revenue Ruling 80-40.  The legal issues presented are discussed in the opinion filed in Business Ventures International, Inc. v. Olive, 893 F.2d 641 (3d Cir. January 1990).  For the reasons set forth therein, the judgment appealed from will be affirmed.